UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1093


MOHAMMAD A. MIAN,

                    Plaintiff - Appellant,

             v.

JOHN PAUKSTIS, Chief Executive Officer; HABITAT FOR HUMANITY
METRO MARYLAND,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:17-cv-01971-PX)


Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mohammad A. Mian, Appellant Pro Se. Patrick Kevin Burns, GORDON & REES, LLP,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mohammad A. Mian appeals the district court’s order dismissing his employment

discrimination complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the district court. Mian v.

Paukstis, No. 8:17-cv-01971-PX (D. Md. Jan. 2, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2